Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed February 24, 2021 is acknowledged.  Claims 1, 8, and 18 are amended and claims 7, 9-11, 17, 20, and 23 are cancelled.  Claims 1, 3, 5-6, 8, 12, 15-16, 18-19, 22, and 24 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner withdraws all rejections set forth in the previous office action.
Allowable Subject Matter
Claims 1, 3, 5-6, 8, 12, 15-16, 18-19, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest recited prior art does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a device having a cover assembly as recited in claims 1 and 18, where the cover assembly comprises multiple components allowing vertical displacement of said cover assembly via various grip and stopping protrusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779